Citation Nr: 1705012	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  00-04 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran timely appealed the November 1999 rating decision that denied service connection for disability of the knees, which was followed by a lengthy period of development.  Later, the RO incorrectly framed the appeal as a claim to reopen a previously denied claim, but correctly adjudicated the matter de novo in November 2016-thus fully affording the Veteran due process of law.  See Supplemental Statement of the Case (November 22, 2016).  Accordingly, the issues before the Board are entitlement to service connection for right and left knee disability-the claims have been framed as such above.


FINDINGS OF FACT

1.  A current disability of the right knee is not etiologically linked to service.

2.  A current disability of the left knee is not etiologically linked to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in September 1999 and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board acknowledges that the January 2013 letter reflects a claim to reopen for knee disability that requires the submission of new and material evidence.  However, as indicated above, this was incorrect.  Notwithstanding, the Board finds no prejudice to the Veteran as that same correspondence letter included notice of the requirements to establish a claim for service connection and the matter was adjudicated on the merits or de novo by the RO.  See VCAA (January 25, 2013) and Supplemental Statement of the Case (November 22, 2016)

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to the extent possible.  These records have been associated with the claims file.  The record shows that VA requested copies of the Veteran's service treatment records (STRs) on numerous occasions.  However, the STRs were not available from the National Personnel Records Center.  VA requested in September 1999 that the Veteran provide copies of any STRs in her possession, but she noted that she had none in her possession.  See 5103/DTA (September 10, 1999) and Correspondence (September 28, 1999).  Although the record includes the Veteran's service enlistment examination dated in October 1984 along with an immunization record, there are no other medical treatment records associated with her period of service.  See STR - Medical (March 13, 2014).

The Board finds that a VA examination is not required in this appeal as there is no credible indication that the Veteran had arthritis of either knee in service or that the Veteran has any current knee disorder associated with her period of service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

The Veteran seeks service connection for bilateral knee disability.  See VAF 21-526 (June 11, 1999).  She reported that she sustained injury to the knees during basic training in 1985.  See VAF 21-526 (June 1, 1999) and Correspondence (December 15, 1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

It is noted that in circumstances where STRs are not available, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right and left knee disabilities.  Arthritis is not shown in service or within the initial post separation year.  Also, competent and credible evidence linking a current disability of either knee to service, including injury, has not been presented.

As indicated above, the Veteran's served on active duty from May 1985 to October 1988, and her STR's are incomplete and mostly missing.  VA received in June 1999, roughly a decade after service separation, a claim for service connection for the knees due to injury in service.

VA treatment records date from 1998.  An October 1998 note reflects that the Veteran had a history of hypertension and motor vehicle accident along with "Re-injury to an old right knee injury."  In 1999, the Veteran had knee complaints.  She was noted to be obese and also experience back pain.  A March 1999 x-ray study shows that the veteran has mild osteoarthritis of the left knee.  A May 1999 note reflects that x-ray showed bilateral degenerative joint disease of the knees.

A private treatment note dated October 1999 reflects re-evaluation of the right knee.  By history, the Veteran "slipped and fell on the kitchen floor and twisted her knee five days ago."  X-ray showed marked narrowing and sclerosis on the patella and "a patella that is just barely hanging over the lateral condyle with no joint space remaining."  The doctor stated that "I think this is old.  She has advanced subluxed patella with degenerative changes there and I am sure that she dislocated her patella."

VA treatment records include psychotherapy notes.  A June 2014 note reflects that the Veteran reported "chronic back and knee pain resulting from injuries that she sustained from motor vehicle accident some years ago."  However, during a treatment visit for orthopedic complaints in August 2014, the Veteran reported her right knee complaints were "not related to MVA, work-related, or fall outside of home."  She stated that she injured her knee while in service and had had symptoms for over 20 years.  Additional treatment records show follow-up care for knee symptoms.  None of the treatment records include a medical opinion linking the Veteran's diagnoses to service, to include in-service injury.

The available medical evidence shows no disability of either knee soon after service, or for nearly a decade.  A chronic disability of the knees is first documented many years after service in 1998/1999 and these findings are not shown to be etiologically related to service, to include the Veteran's reported injury to the knees during basic training.  The Board accepts that the Veteran is competent and credible to report injury to the knees in service.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, she is not competent to opine that any current disability of either knee is etiologically related to in-service injury.  Notably, the development of arthritis is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Because of the relative complexity of the particular question involved here and the inability to render a nexus opinion based on personal observation, the Board finds that a non-expert medical opinion from the Veteran has no probative value in this matter.  More importantly, the Board observes that the Veteran has not provided a favorable medical opinion in this matter.

Also, to the extent that the Veteran reports a 20 year plus history of knee symptoms in August 2014, the Board finds that she is not credible in view of the absence of any report of continuous symptoms dating to service when her knee symptoms are first documented in 1998 and 1999, coupled with her June 2014 self-report (during an evaluation unrelated to this claim) that her knee pain stemmed from injuries sustained in a motor vehicle accident some years earlier.  The Board finds that the medical evidence predating her claim for compensation, which is silent for symptoms extending back to a service injury, is more credible than the Veteran's later reports of symptoms dating to service given that the Veteran self-ascribed her knee symptoms to an event outside of service in June 2014.  The Board finds that the June 2014 VA treatment note is highly probative as it suggests a level of unguardedness by the Veteran in reporting her history to a mental health provider, and suggests an inherent truthfulness to the history provided at that time as it was not given in the context of supporting a claim for compensation benefits and involved medical matters unrelated to her knee disorders.  At best, the Veteran has attributed her knee symptoms to both a service injury and a post service motor vehicle accident, which makes her an inconsistent historian.  Therefore, the Board finds that her statements indicating symptoms that date to service are not credible.

In summary, competent and credible evidence has not been presented showing a chronic knee disability in service or arthritis within the initial post separation year.  Also, competent and credible evidence has not been presented showing any current disability of either knee etiologically related to service.  Therefore, the claims are denied.  The Board has carefully considered the benefit-of-the-doubt rule; however, as the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


